                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   GLADYS MENDOZA, personal
   representative of ELIAS
   MENDOZA,                        Civil No. 16-1337 (NLH/KMW)
                Plaintiff,         OPINION
        v.

   INSPIRA MEDICAL CENTER
   VINELAN; SOUTH JERSEY HEALTH
   CARE; INSPIRA HEALTH NETWORK,
   INC.; ANDREW ZINN, M.D.; THE
   HEART HOUSE; NAEEM M. AMIN,
   M.D.; and KIDNEY AND
   HYPERTENSION SPECIALISTS,
   P.A.,

                Defendants.


APPEARANCES:

JAMES R. RADMORE
TWO PENN CENTER, SUITE 312
1500 JFK BOULEVARD
PHILADELPHIA, PA 19102

     Attorney for Plaintiff Gladys Mendoza.

THOMAS J. HEAVEY
GROSSMAN & HEAVEY
1608 HIGHWAY 88 WEST, SUITE 200
BRICK, NJ 08724

     Attorney for Defendants Inspira Medical Center Vineland,
     South Jersey Health Care, and Inspira Health Network, Inc.

DAVID P. BRIGHAM
STAHL & DELAURENTIS
10 E. CLEMENTS BRIDGE ROAD
RUNNEMEDE, NJ 08078

     Attorney for Andrew Zinn, M.D. and The Heart House.
HILLMAN, District Judge

     This is a medical malpractice action brought against a

hospital and a cardiologist arising out of their care of Elias

Mendoza (“Mendoza”) in March 2014.   Currently before the Court

are six motions:

          (1)   Inspira Health Network’s 1 Motion for Summary
                Judgment (ECF No. 83);

          (2)   Dr. Andrew Zinn, M.D. (“Dr. Zinn”) and The
                Heart House’s (collectively, the “Cardiology
                Defendants”) Motion for Summary Judgment
                (ECF No. 86);

          (3)   Plaintiff Gladys Mendoza’s (“Plaintiff”)
                Motion for Partial Summary Judgment as to
                IHN (ECF No. 87);

          (4)   Plaintiff’s Motion in Limine to Preclude IHN
                From Relying on the Testimony of Dr. Tobia
                John Mercuro (ECF No. 104);

          (5)   Plaintiff’s Motion in Limine to Preclude IHN
                from Relying on Any Expert Testimony at
                Trial (ECF No. 105); and

          (6)   The Cardiology Defendants’ Motion in Limine
                to Limit the Trial Testimony of Dr. Bruce D.
                Charash, M.D. (ECF No. 106).

     For the reasons set forth in this Opinion, IHN’s Motion for

Summary Judgment (ECF No. 83) will be granted; the Cardiology

Defendants’ Motion for Summary Judgment (ECF No. 86) will be




1  Inspira Health Network, Inc. will be referred to herein as
“IHN[.]” Inspira Medical Center Vineland will be referred to
herein as “IMC[.]” The term “Inspira Defendants” is used to
identify, collectively, IHN and IMC.


                                 2
granted; Plaintiff’s Motion for Partial Summary Judgment (ECF

No. 87) will be denied; and the parties’ Motions in Limine (ECF

Nos. 104, 105, and 106) will be denied as moot.

                             BACKGROUND

       The Court takes its facts from the parties’ statements of

undisputed material fact and this Court’s prior decisions in

this matter.    The Court will note factual disputes where

relevant.

  I.     Relevant Factual Background

       On March 11, 2014, Mendoza went to the Emergency Room at

IMC Vineland complaining of shortness of breath.    Shortly

thereafter, Mendoza was admitted to the Intensive Care Unit.      At

the time of his admission, Mendoza had long suffered from end-

stage renal disease, insulin dependent diabetes mellitus,

coronary artery disease, and congestive heart failure.

       Upon admission to IMC, Plaintiff was chiefly cared for by

the internal medicine group.    (ECF No. 86-6, ¶¶4-7).   A chest x-

ray taken at IMC appeared to show a fluid overload in Mendoza’s

lungs.    As a result, Mendoza’s supervising physicians ordered a

cardiology consultation, which was ultimately performed by Dr.

Andrew Zinn, M.D. (“Dr. Zinn”), and a nephrology consultation,

which was performed by Dr. Naeem M. Amin, M.D. (“Dr. Amin”).

       On March 15, 2014, Mendoza suffered both a respiratory and

cardiac arrest which led to a permanent anoxic brain injury

                                  3
caused by lack of oxygen.   Plaintiff alleges that Mendoza’s

medical episode was the result of medical negligence.

Specifically, Plaintiff’s case appears to be principally based

on a note entered in the Mendoza’s discharge summary, which

states in relevant part:

     HOSPITAL COURSE: Over the course of the patient’s
     hospital stay, he tolerated BiPAP and required
     dialysis. Unfortunately[,] he was unable to tolerate
     full treatments and continued to build up fluid. The
     patient unfortunately had some difficulty receiving
     dialysis in our intensive care unit due to staffing
     limitations, which continued to exacerbate his
     continued difficulties with his fluid overload state.

     Mr. Mendoza passed away less than a year later from acute

respiratory failure, stemming from a cardiac arrest and coronary

artery disease.

  II.   Relevant Procedural History

     Plaintiff filed an initial complaint on March 9, 2016 (ECF

No. 1), and later filed an amended complaint on March 22, 2016

(ECF No. 5) (the “Amended Complaint”).   The Amended Complaint

asserts claims against three sets of Defendants, the Inspira

Defendants and Cardiology Defendants mentioned supra, as well as

Dr. Amin and the Kidney and Hypertension Specialists, P.A. (the

“Nephrology Defendants”).

     In August 2016, the Nephrology Defendants and IMC moved for

summary judgment, arguing that Plaintiff’s failure to comply

with the Affidavit of Merit Statute, N.J. Stat. Ann. § 2A:53A-27


                                 4
et seq., required dismissal.    This Court granted that motion on

March 30, 2017 (the “March 30, 2017 Order”).     (ECF No. 31).

     Plaintiff timely filed a Motion for Reconsideration, or in

the alternative, a motion to certify the March 30, 2017 Order

for interlocutory appeal.    (ECF No. 33).   After full briefing,

Plaintiff’s requests were denied by this Court on November 13,

2017.   (ECF No. 42).

     On October 10, 2018, Plaintiff filed a Partial Motion for

Summary Judgment solely against IHN (the “October 10 Motion”).

(ECF No. 59).    Plaintiff acknowledged that the Court previously

dismissed IMC, but argued that IHN is a separate entity with

distinct liability not previously resolved by the Court’s prior

decisions.

     On November 1, 2018, the Inspira Defendants filed a Cross-

Motion to Amend the caption of this matter along with their

opposition to Plaintiff’s October 10 Motion for Partial Summary

Judgment.    (ECF No. 63).

     On January 11, 2019, Cardiology Defendants filed a Motion

for Summary Judgment.    (ECF No. 71).   Cardiology Defendants

alleged that Plaintiff had not established that Cardiology

Defendants deviated from the requisite standard of care.

     By Opinion and Order dated April 24, 2019 (ECF No. 76) (the

“April 21 Opinion and Order”), this Court granted in part and

denied in part the Motion to Preclude filed by the Inspira

                                  5
Defendants (ECF No. 57); denied Plaintiff’s first Motion for

Partial Summary Judgment, without prejudice (ECF No. 59); denied

the Inspira Defendants’ Motion to Amend (ECF No. 63); and denied

the Cardiology Defendants’ Motion for Summary Judgment, without

prejudice (ECF No. 71).

       Ultimately, the Court invited the parties to submit

supplemental briefing on several issues.    See (ECF No. 75 at

10).    The Court guided the parties on what it expected in any

supplemental filings.    Particularly, the Court encouraged IHN to

address why – as a matter of law, and, if applicable, as a

matter of undisputed fact – direct or vicarious liability claims

must be dismissed against IHN to the same extent they were

dismissed against IMC.    The Court also asked the parties to

clarify whether the Affidavit of Merit Statute applies to IHN.

       In light of the standard of care offered by Dr. Charash,

discussed in further detail infra, of the Cardiology Defendants

and Plaintiff, the Court requested clarification on what role,

if any, the Cardiology Defendants had in directing care for

Mendoza.    The Court focused the parties on the issue of whether

the Cardiology Defendants had any decision-making role regarding

Mendoza’s care.

       Following issuance of the April 24, 2019 Opinion and Order,

the parties filed renewed motions for summary judgment, which

are presently before the Court.

                                  6
    III. The Present Motions

      As for Plaintiff’s claims against the Cardiology

Defendants, Plaintiff relies upon the expert reports 2 of Bruce D.

Charash, M.D., F.A.C.C. (“Dr. Charash”).   This Court previously

examined Dr. Charash’s expert opinion.    The Court summarized Dr.

Charash’s standard of care as “requir[ing] treating Mr. Mendoza

as if he could be impacted by an acute coronary event, which

further placed him at risk for acute decompensation.”    Mendoza

v. Inspira Med. Ctr. Vineland, South Jersey Health Care, No. 16-

1337, 2019 U.S. Dist. LEXIS 69402, *15 (D.N.J. April 24, 2019)

(Hillman, J.) (the “April 24 Opinion”).    The Court noted that in

Dr. Charash’s deposition, he stated: “[f]rom a cardiac point of

view this patient was drowning and a cardiologist would have the

responsibility to protect the airway and to get the patient

dialyzed.”   Id.

      The Court further analyzed Dr. Charash’s deposition

testimony, which includes the following remarks:

      Q: . . . You would agree with me, would you not, Doctor,
      that in your two reports you do not criticize Dr. Zinn
      or any member of CADV [(The Heart House)] directly?

      A: Correct. Because I was not provided any discovery
      deposition testimony I had no foundation to know who was
      making clinical decisions.

      Q: And is that still true as you sit here today, Doctor?



2 Dr. Charash prepared two reports for this case, one on July 23,
2018 and one on October 10 or 15, 2018.
                                 7
     A: Yes

     Q: So as you sit here today you do not have any direct
     criticisms of Dr. Zinn or any physician at CADV; correct?

     A: I don’t know their specific role in the case. Whoever
     was in charge of managing this patient I would be
     critical of.

     Q: Okay. And you know from your review of the records
     that the attending physicians managing this patient were
     the internal medicine specialists at Inspira; true?

     A: Yes.   I mean some of the day-to-day, yes.

     Q: Well, you know that they saw him every day; don’t
     you?

     A: Yes, I said day-to-day.

     Q: Correct.    They were managing him day-to-day; correct?

     A: Yes.

Id. at *15-17.

     The Cardiology Defendants produced an affidavit executed by

Dr. Zinn addressing the issues this Court previously highlighted

in its April 24, 2019 Opinion.     According to Dr. Zinn’s

affidavit, ”[a]t Inspira, the admitting physician/group is the

coordinator of the patient’s care and oversees same throughout

his hospitalization, including the determination of what

specialty consultations are required and selecting the

physicians/groups to perform the specialty consultations.”     (ECF

No. 86-6, ¶3).     The record shows that, upon admission to the

hospital, Mendoza was chiefly cared for by the internal medicine

group and/or the pulmonary consultants.     (ECF No. 86-6, ¶¶4-7).


                                   8
     Additionally, IHN was deposed to determine what involvement

it had in managing and staffing IMC.     IHN produced Dr. Steven

Linn, M.D. (“Dr. Linn”) as its corporate representative.     Dr.

Linn testified that he was the Chief Medical Officer at IHN.

(ECF No. 87-9 (“Linn Dep.”) at 1T6:14-15).     Dr. Linn was asked

whether he has “any relationship with the scheduling of whether

or not there are cardiologists available at Inspira?”     (Linn

Dep. at 1T7:14-16).   Dr. Linn testified that “I make sure that

we have cardiology available.”   (Linn Dep. at 1T7:20-21).    In

clarifying IHN’s role, Dr. Linn later testified that “actually,

each group provides continuous coverage.     My responsibility is

to make sure there’s an emergency call list” in case coverage

lapses.   (Linn Dep. at 1T9:17-22).   The remainder of Dr. Linn’s

deposition addressed the relationship between IHN and the

Cardiology Defendants.

     With the benefit of the parties’ supplemental briefing, the

Court will now address the merits of the parties’ dispute.

                             ANALYSIS

     A.    Subject Matter Jurisdiction

     This Court possesses subject matter jurisdiction over this

case pursuant to 28 U.S.C. § 1332.

     B.    Motion for Summary Judgment Standard

     Summary judgment is appropriate where the Court is

satisfied that “‘the pleadings, depositions, answers to

                                 9
interrogatories, and admissions on file, together with the

affidavits if any,’ . . . demonstrate the absence of a genuine

issue of material fact” and that the moving party is entitled to

a judgment as a matter of law.   Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986) (citing FED. R. CIV. P. 56).

     An issue is “genuine” if it is supported by evidence such

that a reasonable jury could return a verdict in the nonmoving

party’s favor.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).   A fact is “material” if, under the governing

substantive law, a dispute about the fact might affect the

outcome of the suit.   Id.   “In considering a motion for summary

judgment, a district court may not make credibility

determinations or engage in any weighing of the evidence;

instead, the non-moving party’s evidence ‘is to be believed and

all justifiable inferences are to be drawn in his favor.’”

Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004)

(citing Anderson, 477 U.S. at 255).

     Initially, the moving party bears the burden of

demonstrating the absence of a genuine issue of material fact.

Celotex, 477 U.S. at 323 (“[A] party seeking summary judgment

always bears the initial responsibility of informing the

district court of the basis for its motion, and identifying

those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

                                 10
affidavits, if any,’ which it believes demonstrate the absence

of a genuine issue of material fact.”); see Singletary v. Pa.

Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001) (“Although

the initial burden is on the summary judgment movant to show the

absence of a genuine issue of material fact, ‘the burden on the

moving party may be discharged by “showing” — that is, pointing

out to the district court — that there is an absence of evidence

to support the nonmoving party’s case’ when the nonmoving party

bears the ultimate burden of proof.” (citing Celotex, 477 U.S.

at 325)).

     Once the moving party has met this burden, the nonmoving

party must identify, by affidavits or otherwise, specific facts

showing that there is a genuine issue for trial.   Celotex, 477

U.S. at 324.   A “party opposing summary judgment ‘may not rest

upon the mere allegations or denials of the . . . pleading[s].’”

Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).    For

“the non-moving party[] to prevail, [that party] must ‘make a

showing sufficient to establish the existence of [every] element

essential to that party’s case, and on which that party will

bear the burden of proof at trial.’”   Cooper v. Sniezek, 418 F.

App’x 56, 58 (3d Cir. 2011) (citing Celotex, 477 U.S. at 322).

Thus, to withstand a properly supported motion for summary

judgment, the nonmoving party must identify specific facts and



                                11
affirmative evidence that contradict those offered by the moving

party.    Anderson, 477 U.S. at 257.

     C.     Motions Relating to IHN

     Plaintiff moves for Partial Summary Judgment against IHN

and IHN moves for Summary Judgment against Plaintiff.    The

parties’ disputes distill down to: (1) the nature of any

remaining direct claim 3 against IHN as a separate entity 4 and



3 As this Court previously noted, Plaintiff’s Amended Complaint
is unclear on whether it alleges direct claims against IHN or
simply alleges that IHN’s liability derives from IMC’s. A
review of Plaintiff’s Amended Complaint suggests that the only
claim being advanced is one for derivative liability. To the
extent Plaintiff asserts that IHN’s liability is derivative of
IMC’s, that claim fails as this Court already dismissed the
inadequate staffing claim against IMC. See Mendoza, 2019 U.S.
Dist. LEXIS 69402, at *6 (“The direct and vicarious (to the
extent they were asserted) liability claims based on inadequate
staffing were also dismissed . . . [on] motion . . . filed by
and granted for IMC.”); see gen. Grazier v. City of Phila., 328
F.3d 120, 124 (3d Cir. 2003) (citing City of Los Angeles v.
Heller, 475 U.S. 796, 89 L. Ed. 2d 806, 106 S. Ct. 1571 (1986))
(where claims against a primary tortfeasor were dismissed, court
found that there could be no derivative liability for those same
claims). To the extent Plaintiff suggests in her briefing that
she is pursuing a direct claim against IHN, such would appear to
be an attempt to expand the scope of the Amended Complaint
through briefing, a practice long held to be improper.
Pennsylvania ex rel. Zimmerman v. Pepsico, Inc., 836 F.2d 173,
181 (3d Cir. 1988) (“It is axiomatic that the complaint may not
be amended by the briefs”). Even assuming such a claim is
properly before the Court, for the reasons discussed below, it
lacks merit.

4 The parties have spent a substantial portion of their briefs
arguing over whether IHN – like IMC – was previously dismissed
from this case through the Court’s March 30, 2017 Opinion. Such
arguments, however, do little to address the substantive issues
remaining before this Court, and instead, serve only as
distraction. Certainly, both sides have contributed to any
                                 12
alleged tortfeasor, (2) whether Plaintiff was required to file

an Affidavit of Merit to proceed with the inadequate staffing

claim against IHN, and (3) whether the evidence before the Court

is sufficient to permit Plaintiff’s inadequate staffing claim to

proceed.   For the reasons that follow, the Court concludes that,

whether or not an Affidavit of Merit is required, Plaintiff’s

claim against IHN fails as a matter of law.

     i.    Whether Plaintiff Was Required to File an Affidavit of
           Merit to Proceed Against IHN

     IHN argues that Plaintiff was required to submit an

Affidavit of Merit in support of its claim and failed to do so,

which requires dismissal.   Plaintiff argues that, because IHN is

not a “health care facility” as that term is defined by the

Affidavit of Merit Statute, Plaintiff’s case against IHN may

proceed without need for an Affidavit of Merit.

     The Affidavit of Merit Statute provides:

     In any action for damages for personal injuries,
     wrongful death or property damage resulting from an
     alleged act of malpractice or negligence by a licensed
     person in his profession or occupation, the plaintiff
     shall, within 60 days following the date of filing of
     the answer to the complaint by the defendant, provide
     each defendant with an affidavit of an appropriate
     licensed person that there exists a reasonable
     probability that the care, skill or knowledge


confusion that may exist. See Mendoza, 2019 U.S. Dist. LEXIS
69402, at *8-9 (“Clearly, precision has been lacking by
both Plaintiff and [the Inspira Defendants].”). As explained in
this Opinion, the issue is not whether IHN is “in the case.”
The issue is whether Plaintiff has a remaining and viable claim,
both procedurally and substantive, against that defendant.
                                13
     exercised or exhibited in the treatment, practice or
     work that is the subject of the complaint, fell
     outside acceptable professional or occupational
     standards or treatment practices. The court may grant
     no more than one additional period, not to exceed 60
     days, to file the affidavit pursuant to this section,
     upon a finding of good cause.

N.J. Stat. § 2A:53A-27.

     Generally, New Jersey courts consider three elements when

analyzing whether the statute applies to a particular claim: (1)

whether the action is for “damages for personal injuries,

wrongful death or property damage” (nature of injury); (2)

whether the action is for “malpractice or negligence” (cause of

action); and (3) whether the “care, skill or knowledge exercised

or exhibited in the treatment, practice or work that is the

subject of the complaint [] fell outside acceptable professional

or occupational standards or treatment practices” (standard of

care).   See Couri v. Gardner, 801 A.2d 1134, 1137

(2002) (quoting N.J. Stat. Ann. § 2A:53A-27).

     It appears that all three of these inquiries are satisfied

in this case.   Certainly, Plaintiff’s allegations arise from

damages for personal injuries.   It is also clear that

Plaintiff’s claim sounds in medical negligence or malpractice.

See (ECF No. 5, ¶11).   While Plaintiff’s Amended Complaint does

not fully flesh out the scope of her inadequate staffing claim,

the Amended Complaint’s allegations provide context as to

Plaintiff’s allegations.   Specifically, as against IHN,

                                 14
Plaintiff’s Amended Complaint alleges that Mendoza was

“negligently treated, resulting in brain damage, inability to

ambulate, as well as damage to his heart . . . .”      (ECF No. 5,

¶11).   The Amended Complaint also alleges that IHN is liable “as

a matter of corporate liability” for the harm Mendoza suffered.

(ECF No. 5, ¶¶41-43).    Based upon those claims, the Court

concludes – as it did previously – that Plaintiff’s claim is

best characterized as one sounding in medical negligence or

medical malpractice.    As this Court previously held, “[i]t is

not within a lay person’s knowledge as to what an adequately

staffed intensive care unit looks like.”      Mendoza, 2017 U.S.

Dist. LEXIS 186755, at *12.    As this Court observed, “decisions

concerning staffing involve specialized knowledge” and “require

explanation by an expert.”    Id.    For that reason, this Court

previously concluded that an Affidavit of Merit is required for

the pursuit of such claims.    Id. at 13.

     Nonetheless, Plaintiff maintains that because IHN is not a

“licensed person” under the Affidavit of Merit Statute, no

Affidavit of Merit is required.      The statute provides that a

“licensed person,” in the context of medical negligence claims

includes a person licensed as “a physician in the practice of

medicine or surgery” and “a health care facility[.]”      See N.J.

Stat. Ann. § 2A:53A-26(f)-(m).



                                    15
     As relevant to this matter, the term “health care facility”

means:

     the facility or institution, whether public or
     private, that is engaged principally in providing
     services for health maintenance organizations,
     diagnosis, or treatment of human disease, pain,
     injury, deformity, or physical condition, including,
     but not limited to, a general hospital, special
     hospital, mental hospital, public health center,
     diagnostic center, treatment center, rehabilitation
     center, extended care facility, skilled nursing home,
     nursing home, intermediate care facility, tuberculosis
     hospital, chronic disease hospital, maternity
     hospital, outpatient clinic, dispensary, home health
     care agency, residential health care facility,
     dementia care home, and bioanalytical laboratory
     (except as specifically excluded hereunder), or
     central services facility serving one or more such
     institutions but excluding institutions that provide
     healing solely by prayer and excluding such
     bioanalytical laboratories as are independently owned
     and operated, and are not owned, operated, managed, or
     controlled, in whole or in part, directly or
     indirectly by any one or more health care facilities,
     and the predominant source of business of which is not
     by contract with health care facilities within the
     State of New Jersey and which solicit or accept
     specimens and operate predominantly in interstate
     commerce.

N.J. Stat. Ann. § 26:2H-2.

     It appears IHN does not fall neatly within the

definition of “licensed person.”     Such would suggest that

an Affidavit of Merit would not be required to proceed

against IHN.   That said, a more thorough review of New

Jersey precedent on this topic suggests that the inquiry

contains another layer.



                                16
     Pursuant to relatively recent precedent from the

Superior Court of New Jersey, Appellate Division, it

appears that in certain circumstances, New Jersey requires

an Affidavit of Merit be filed in order to proceed against

“non-licensed persons” where the relationship between the

licensed person and the non-licensed person is uniquely

close, and the underlying claims sound in professional

negligence or malpractice.    See McCormick v. State, 144

A.3d 1260, 1266 (N.J. Sup. Ct. App. Div. 2016).      As New

Jersey State Courts have explained, the purpose of this

rule is to prevent plaintiffs from dodging the Affidavit of

Merit requirement by simply suing non-licensed entities for

conduct otherwise covered by the Affidavit of Merit

Statute.   See Id.

     While examples are limited, McCormick provides a

helpful discussion of the issue.      In McCormick, the

plaintiff alleged that he received inadequate medical care

at UMDNJ and Rutgers University Correctional Health Care

while incarcerated in South Woods State Prison.      McCormick,

144 A.3d at 1264.    Instead of suing the medical providers

directly, for which the plaintiff certainly would have

required an Affidavit of Merit, the plaintiff brought an

action only against South Woods State Prison alleging that

the medical staff had committed malpractice in treating

                                 17
him.    Id.    The prison moved to dismiss the plaintiff’s

complaint on the ground that an Affidavit of Merit had not

been filed against it.      Id.    The plaintiff argued that no

Affidavit of Merit was necessary as the prison was not a

“licensed person” or “licensed health care facility” within

the plain meaning of the Affidavit of Merit Statute.        Id.

at 1264-65.

       The Appellate Division discarded the plaintiff’s

argument, finding that it was “based on a hyper-literal

reading of the AOM statute” and does not “excuse plaintiff

from his failure to supply a proper affidavit to support

his claims that fundamentally are allegations of medical

negligence.”      Id. at 1265.    The Appellate Division

concluded that litigants cannot avoid the Affidavit of

Merit Statue in medical negligence cases by simply choosing

to sue an entity that does not fall within the scope of the

statute.      See Id. at 1265 (a plaintiff “cannot avoid the

important screening mechanism of the AOM statute by suing

only the . . . entity that procured the services of the

individual health care professionals who worked at the

prison”).

       In McCormick, the Appellate Division instructed that

the proper focus in determining whether an Affidavit of

Merit is necessary is on “the nature of the underlying

                                     18
conduct of the medical personnel who allegedly harmed the

injured plaintiff.”     Id. at 1266.   “A plaintiff cannot

circumvent the intent of the Legislature by suing only the

. . . entity.”   Id.

     While IHN may not be a licensed person under the

statute, McCormick counsels towards barring Plaintiff’s

claim against IHN.     Plaintiff’s Amended Complaint confirms

that the purported-inadequate staffing claim is just a

modified presentation of the medical malpractice and

medical negligence claims.     Plaintiff attempted to proceed

on the exact same theory against IMC and this Court

dismissed that claim for want of an Affidavit of Merit.      It

would be absurd to permit such a claim to proceed against

IHN without an Affidavit of Merit where this Court already

concluded that the same claim must fail against IMC.     This

Court reads McCormick to support just that conclusion.

Nonetheless, the Court need not definitively decide whether

an Affidavit of Merit was required as the record lacks

evidence that IHN had any responsibility for staffing IMC’s

nephrology department.

     ii.   Whether There is Enough Evidence to Survive Summary
           Judgment

     IHN argues that Plaintiff fails to present sufficient

evidence in support of her claim to survive summary judgment.


                                  19
Plaintiff argues that ample factual and expert evidence exists

to grant summary judgment in her favor.

     As previously discussed, Plaintiff’s theory appears to be

that IHN is directly liable for Mendoza’s injuries because IHN

failed to properly staff IMC’s dialysis unit.   See (ECF No. 90

at 5; ECF No. 5 at ¶¶9-13; Docket 87 at ¶10).

     Plaintiff’s case hinges on a note entered in Mendoza’s

discharge summary:

     HOSPITAL COURSE: Over the course of the patient's
     hospital stay, he tolerated BiPAP and required
     dialysis. Unfortunately[,] he was unable to tolerate
     full treatments and continued to build up fluid. The
     patient unfortunately had some difficulty receiving
     dialysis in our intensive care unit due to staffing
     limitations, which continued to exacerbate his
     continued difficulties with his fluid overload state.

     Plaintiff points to the testimony of IHN (through its

corporate designee Dr. Linn) for support.   Plaintiff argues that

IHN’s testimony proves that IHN was responsible for staffing the

nephrology department at IMC.   See (ECF No. 87-1 at 7-8).   A

review of Dr. Linn’s deposition proves otherwise.

     IHN was deposed solely on the basis of its involvement with

cardiology staffing at IMC.   Colloquy amongst counsel at the

outset of the deposition underscores that point.    Plaintiff’s

counsel notes for the record that Dr. Linn’s deposition was

limited to the “extent of the relationship between Inspira and

Dr. Zinn.”   (ECF No.87-9 (“Linn Dep.”) at 1T5:1-5).


                                20
       Dr. Linn testified that he was the Chief Medical Officer at

IHN.    (Linn Dep. at 1T6:14-15).    Dr. Linn was asked whether he

has “any relationship with the scheduling of whether or not

there are cardiologists available at Inspira[,]” to which Dr.

Linn responded, “I make sure that we have cardiology available.” 5

(Linn Dep. at 1T7:14-21).    In clarifying IHN’s role, Dr. Linn

later testified that “actually, each group provides continuous

coverage.    My responsibility is to make sure there’s an

emergency call list” in case coverage lapses.      (Linn Dep. at

1T9:17-22).    The questioning continued regarding the

relationship between IHN and the Cardiology Defendants:

Plaintiff inquired about whether IHN ever spoke to the

Cardiology Defendants about Mendoza’s care, to which IHN

indicated it had not.    (Linn Dep. at 1T11:19-21).    IHN testified

it had not reviewed the records for care provided to Mendoza by

the Cardiology Defendants.    (Linn Dep. at 1T15:20-22).

Plaintiff also inquired about staffing policies regarding

“staffing of cardiologists[.]”      (Linn Dep. at 1T14:18-20).

       What Plaintiff did not do is obtain proof that IHN had any

responsibilities relating to the staffing of the nephrology

group at IMC.    While Plaintiff suggests that “there is no reason


5 While Dr. Linn testified on behalf of IHN as a corporate
designee, the questions and answers appearing in the transcript
leave unclear whether Dr. Linn was testifying in his own
capacity, or in his capacity as a corporate designee.
                                    21
to believe the procedures would be different than those

testified to as to cardiology[,]” (ECF No. 87, ¶21), mere

speculation is insufficient to survive summary judgment.    See

Brown v. R.R. Grp. LLC, 350 F. Supp. 3d 300, 310 (D.N.J. 2018)

(Hillman, J.) (“Speculation does not create a genuine issue of

fact; instead, it creates a false issue, the demolition of which

is a primary goal of summary judgment.”) (citations omitted).

     Simply put, the record is entirely devoid of evidence

suggesting IHN had any involvement in staffing the nephrology

group at IMC.   As such, Plaintiff’s inadequate staffing claim

will be dismissed.   The Court notes for clarity that, in

disposing of this claim, the Court has resolved all claims

against the Inspira Defendants.

  D. Motions Relating to the Cardiology Defendants

     The Cardiology Defendants argue summary judgment should be

granted in their favor because Plaintiff has not produced

evidence demonstrating that the Cardiology Defendants breached

their standard of care.   The Cardiology Defendants particularly

argue that, when the standard of care offered Dr. Charash is

applied to the undisputed material facts, it becomes clear that

the Cardiology Defendants did not commit malpractice.

     Plaintiff argues that Dr. Charash offers sufficient

testimony regarding the Cardiology Defendants’ deviation from



                                  22
the standard of care, and that sufficient factual disputes exist

to permit her case to proceed.

     To prove medical malpractice, a plaintiff must prove,

through expert testimony: “(1) the applicable standard of care .

. . ; (2) a deviation from that standard of care . . . ; and (3)

that the deviation proximately caused the injury . . . .”

Gardner v. Pawliw, 696 A.2d 599, 608 (N.J. 1997) (citations

omitted).   In other words, the law imposes upon a doctor:

     the duty to exercise in the treatment of his patient
     the degree of care, knowledge and skill ordinarily
     possessed and exercised in similar situations by the
     average member of the profession practicing in his
     field. Failure to have and to use such skill and care
     toward the patient as a result of which injury or
     damage results constitutes negligence.

Schueler v. Strelinger, 204 A.2d 577, 584 (N.J. 1964).   “Absent

competent expert proof of these three elements, the case is not

sufficient for determination by the jury.”   Rosenberg v.

Tavorath, 800 A.2d 216, 225 (N.J. Super. Ct. App. Div. 2002)

(citing Sanzari v. Rosenfeld, 167 A.2d 625, 628 (N.J. 1961)).

The Cardiology Defendants focus almost exclusively on the second

element of the malpractice standard: whether a deviation of the

standard of care occurred.

     This Court previously examined Dr. Charash’s testimony

regarding the standard of care required of the Cardiology

Defendants.   The Court recognized Dr. Charash’s opinion that

“the standard of care required treating Mr. Mendoza as if he

                                 23
could be impacted by an acute coronary event, which further

placed him at risk for acute decompensation.”   Mendoza, 2019

U.S. Dist. LEXIS 69402, at *15.

     As this Court previously wrote, Dr. Charash’s deposition

testimony appears to modify the proposed standard of care:

     Q: . . . You would agree with me, would you not, Doctor,
     that in your two reports you do not criticize Dr. Zinn
     or any member of CADV [(The Heart House)] directly?

     A: Correct. Because I was not provided any discovery
     deposition testimony I had no foundation to know who was
     making clinical decisions.

     Q: And is that still true as you sit here today, Doctor?

     A: Yes

     Q: So as you sit here today you do not have any direct
     criticisms of Dr. Zinn or any physician at CADV; correct?

     A: I don’t know their specific role in the case. Whoever
     was in charge of managing this patient I would be
     critical of.

     Q: Okay. And you know from your review of the records
     that the attending physicians managing this patient were
     the internal medicine specialists at Inspira; true?

     A: Yes.   I mean some of the day-to-day, yes.

     Q: Well, you know that they saw him every day; don’t
     you?

     A: Yes, I said day-to-day.

     Q: Correct.   They were managing him day-to-day; correct?

     A: Yes.

Id. at *15-17.

     As such, this Court previously concluded that “[i]t is only

in the situation when a cardiologist is also the individual
                                  24
making overall clinical decisions that a cardiologist’s standard

of care would require considerations of intubation and

dialysis[.]”   Id. at *16-17.

     This Court suggested that if Cardiology Defendants could

present indisputable proof that an internal medicine team – not

Cardiology Defendants – dictated the clinical decisions at

issue, that dismissal might be appropriate.   Id. at *17-18

(“Cardiology Defendants have not provided the Court with what it

believes is indisputable proof that an internal medicine team -

not Cardiology Defendants - dictated the clinical decisions at-

issue. If that were the case, the Court might be able to finally

determine whether there is a genuine dispute of material facts

as to breach.”).   As the Court wrote, “[i]t is only if

Cardiology Defendants were in charge of day-to-day care and the

nephrology and pulmonary specialists failed to appropriately

treat Mr. Mendoza that Cardiology Defendants could be said to

have breached their duty of care, at least according to the

expert testimony of Charash.”   Id. at *18-19.   As such, this

Court explained, “[t]he case against the Cardiology Defendants

appears to hinge upon whether Zinn was making clinical decisions

or whether those decisions were made by others.”    Id. at *21.

     Cardiology Defendants have presented evidence that they

were not making clinical decisions relating to Mendoza’s care,

but rather served as consultants for others who were.

                                25
Cardiology Defendants produced an affidavit of Dr. Zinn

addressing the issues this Court previously highlighted in its

April 24, 2019 Opinion.   According to Dr. Zinn’s affidavit,

”[a]t Inspira, the admitting physician/group is the coordinator

of the patient’s care and oversees same throughout his

hospitalization, including the determination of what specialty

consultations are required and selecting the physicians/groups

to perform the specialty consultations.”   (ECF No. 86-6, ¶3).

The record shows that, upon admission to the hospital, Mendoza

was chiefly cared for by the internal medicine group and/or the

pulmonary consultants, not the Cardiology Defendants.    (ECF No.

86-6, ¶¶4-7).

     Dr. Zinn certifies that “[w]ith respect to hemodialysis, I

do not have the training or credentials to perform the

procedure.   As a consulting cardiologist I do not have authority

to order that hemodialysis be performed.   Nor can I replace the

nephrologist or the nephrology group selected by the attending

physician with another nephrologist or nephrology group.”    (ECF

No. 86-6, ¶5).

     Plaintiff has not identified any competing evidence.

Therefore, the only evidence before this Court is that the

Cardiology Defendants were not making clinical decisions as to

Mendoza’s care; instead, they were simply consulting at the

behest of other physicians.   Under the standard of care dictated

                                26
by Plaintiff’s own expert, Plaintiff cannot sustain the current

action against the Cardiology Defendants.    To paraphrase the

words of their own expert, Plaintiff has offered no evidence

that the Cardiology Defendants did anything wrong.    As such, the

Court will grant the Cardiology Defendants’ Motion for Summary

Judgment.

                            CONCLUSION

     For the reasons expressed above, Defendants’ Motions for

Summary Judgment (ECF Nos. 83 and 86) will be granted.

Plaintiff’s Motion for Partial Summary Judgment (ECF No. 87)

will be denied.   Because resolution of the pending motions

resolves this matter entirely, the parties’ Motions in Limine

(Docket Nos. 104, 105, and 106) will be denied as moot.

     An appropriate Order will be entered.




Date: October 17, 2019                 s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                27
